 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenderson Trumbull Supply CorporationandTeam-orders that the Respondent, Henderson TrumbullstersLocal 191,affiliatedwith the InternationalSupply Corporation, Trumbull, Connecticut, its offi-Brotherhood of Teamsters,Chauffeurs,Warehouse-cers, agents, successors, and assigns shall take the.ac-men and Helpers of America.Cases 2-CA-12796tion in the said recommended Order as set forth inand 2-RC-15878our prior Decision and Order, 205 NLRB 245 (1973).September11, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn August 6, 1973, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding, finding that Respondent has en-gaged in and was engaging in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act andordering that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and honor and abide by any collec-tive-bargaining agreement executed by the Unionand Respondent.On July 23, 1974, the United States Court of Ap-peals for the Second Circuit set aside the Board'sOrder and remanded the proceeding to the Board forfurther consideration of the entire matter with theinstruction that Respondent be given a hearing oncertain of its objections to the election?Pursuant to the aforesaid order of remand, a hear-ing was held before an Administrative Law Judgewhere all parties appeared and were afforded full op-portunity to present evidence, and to examine andcross-examine witnesses.On March 26, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommendations.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereby205 NLRB 245(1973).Z 501 F.2d 1224 (C.A. 2, 1974).3In adopting the AdministrativeLaw Judge'sDecision on Remand, wedo so because we accept the court's opinion as the law of this case andparticularly as to the consideration of subjective reactions of employees tothe statements in issue.The AdministrativeLaw Judge has considered thefactors set forth by the court in its remand as being determinative and hasmade his findings based substantially on credibility resolutions which aresupported by the record.DECISION ON REMANDSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Pur-suant to a Stipulation for Certification Upon Consent Elec-tion, an election by secret ballot was conducted by theRegional Director for Region 2 of the National Labor Re-lationsBoard on June 14, 1972, in Case 2-RC-15878among the employees of the Respondentin anappropriateunit.At the conclusion of this election, the parties werefurnished with a tally of ballots which showed that, of ap-proximately 15 eligible voters, 13 cast ballots of which 7were for, and 6against, the Union. None were challenged.Thereafter, the Respondent-Employer filed timely objec-tions to conduct affecting the results of the election. Pur-suantto these objections, the Acting Regional Director forRegion 2 of the Board conducted an investigation and onAugust 1, 1972, issued a report on objections recom-mending that the Board overrule such objections and issuea certification of representatives. On August 14, 1972, theRespondent-Employer filed timely exceptions to the afore-said report requesting that the Board reject the report onobjections and that said election held on June 14, 1972, beset asideand a new election be conducted or, in the atler-native, that the Board direct a postelection hearing for thepurpose of taking evidence to determine substantial andmaterial issuesof fact involved and resolve certain incon-sistentand unclear statements and evidence referred to insaid report on objections. On October 31, 1972, the Boardissued its decision overruling the Employer's exceptionsand certifying the Union as the exclusive representative ofthe employees for the purposes of collective bargaining.Thereafter, upon a charge filed by the Union on Novem-ber 15, 1972, the aforesaid Regional Directorissued hiscomplaint in the instant proceeding dated December 14,1972, against the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(5)and (1) and 2(6) and (7) of the Act. The said complaintalleges, in substance, that despite the Board's certificationof the Union as the collective-bargaining representative oftheRespondent's employees in the appropriate unit, theRespondent had refused and continued to refuse to bar-220 NLRB No. 42 HENDERSONTRUMBULL SUPPLY CORPORATIONgain with the Union despite the Union's request for bar-gaining.The Respondent's answer to the foregoing com-plaint denied in part and admitted in part the allegations inthe complaint. On February 22, 1973, counsel for the Gen-eralCounsel filed directly with the Board a motion forsummary judgment. Accordingly,the entire matter was or-dered transferred to the Board and a notice to show causewhy the General Counsel'smotion for summary judgmentshould not be granted was served upon the Respondent.Respondent thereafter filed a response to the said notice toshow cause.In substance,the Respondent's answer to the complaintand the response to the notice to show cause allege that theUnion hadnot been legallyor properlydesignated or se-lected by the Respondent's employees and that the certifi-cate theretofore issued by the Regional Director was inval-id because,in essence,the objections to conduct affectingthe result of the election filed by the Respondent in therepresentation case had merit,and that, among otherthings,the Respondent was entitled to a hearing on thesaid objections.Thereafter,on August 6, 1973,the Board issued its Deci-sion upon the complaint,answer,notice to show cause, andresponse thereto 1 and ordered that the Respondent bar-gain in good faithwith the Union.Thereafter,the Respondent filed with the United StatesCourt of Appeals for the Second Circuit a petition for re-view of the Board's Order,requesting that the Order be setaside.The General Counsel filed on answer and cross-peti-tion to enforce the Board's order to bargain.On July 23,1974, the court of appeals handed down its opinion andorder setting aside the Board's order and remanding thecase to the Board for further proceedingwith the instruc-tion that the Respondent be given a hearing on the objec-tions to the election held in the representation proceeding.2Pursuant to the aforesaid order of remand,the Board, onNovember5, 1974, issued its order reopening the proceed-ing and remanding it to the Regional Director for Region 2for a full hearing on the objections before a Trial Examinerand for such further proceedings as are appropriate in con-formity with the court's remand.Thereafter,pursuant tothe Board'sorder of remand,the Regional Director forRegion 2 on November13, 1974,issued his order re-opening and consolidatingCases 2-RC-15878 and 2-CA-12796 andissued a notice of hearing to be conductedbefore an Administrative Law Judge at which time the par-tieswould have a right to appear in person and give testi-mony in accordance with the order of the Board.Pursuant to the aforesaid order of reopening, consolidat-ing and the notice of hearing, a hearing was held before meat New York, New York, on January 15, 1975, in which allparties appeared and were afforded full opportunity to pre-sent evidence on the subject matter of the remand,examineand cross-examine witnesses,present oral argument, andfile briefs.Short oral argument was made by the Respon-dent and the Charging Party.A brief was thereafter timelyfiledby theRespondent.Upon the entire record in this case,including the court's'205 NLRB 245(1973).2Henderson Trumbull Supply Corporation v N L R B..501 F.2d 1224.211opinion and order, the Board's Decision and Order andsubsequent order reopening the record,and the record inboth cases, the evidence adduced at the hearing before me,the brief submitted by the Respondent, and the oral argu-ment made at the hearing, and upon my observation ofeach of the witnesses as they appeared before me, I makethe following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE ISSUESINVOLVEDAs noted above, the remand ordered by the court ofappeals involves the merits of the Respondent's objectionsto the conduct affecting the results of the election conduct-ed by the Board on June 14, 1972. The objections relate tothe contents of an alleged statement made by AnthonyRossetti,the union business agent,at a meeting held withsome of the Respondent's employees who later voted in theelection, which meeting was held on the night of June 12,1972.At thatmeeting,Rossetti,in response to a generalinquiry as to how much money and what fringe benefitsthe employees would receive if the Union prevailed in theelection, allegedly stated that the Company made over $1million, and, according to two witnesses, Rossetti allegedlyspecificallymentioned "1.2" or "1.3" million during theyear 1971.According to the Respondent, Rossetti's statement thatthe Respondent "made 1.3 million," meant to the employ-ees that the word "made" was the equivalent of "profit."Respondent further contends that the evidence shows thatthere is a significant enough disparity between the alleged1.3million and the actual profits made by the Respondentto constitute a material misrepresentation of fact. The Re-spondent also contends that the employees could have be-lieved that Rossetti made the statement from his ownknowledge of the facts instead of believing that he wasmerely expressing an offhand opinion in the nature of cam-paign propaganda. The Respondent further maintains thatthe employees were not competent to appraise the businessagent's alleged misrepresentation from their own personalknowledge of the Employer's profit from its operation. Fi-nally, the Respondent contends that the Employer did nothave an adequate opportunity to reply to the Union's state-ment inasmuch as the statement was made on the night ofJune 12, 1972, after business hours at the union hall;Respondent's vice president, Fred Salvati, was the firstmember of Respondent's management to learn of the al-leged statement and this knowledge was acquired by Salva-tion June 15, 1972, the day after the election.The Union, on the other hand, contends that the dispari-ty, if any, between any statement made by its businessagent, Rossetti, and the actual profit made by the Respon-dent is not great enough to be material. Moreover, al-though the counsel for the General Counsel did not argueor submit brief, nevertheless it is assumed that along withtheUnion counsel for the General Counsel would alsocontend that the impact of the statement made by Rossettiwas so negligible as tobe de minimisand that, therefore,any statement made by Rossetti at the meeting of June 12was insufficient in impact to have affected the results of theelection. 212DECISIONS OFNATIONALLABOR RELATIONS BOARDII.THE TESTIMONY AT THE HEARINGSalvati had to admit that the same was not contained in theaffidavit and that he had not told this to the Board's inves-tigator.Therewere further inconsistenciesbetweenSalvati's testimony on the stand and the investigatory affi-davit above referred to. Although it is possibly arguablethat over 3 years have elapsed since the events originallyoccurred, nevertheless, where Salvati's testimony on directexamination differs from the investigatory affidavit orwhere his said direct testimony contains matter not con-tained in the said affidavit, I do not credit the matter towhich he testified which was not contained in the said affi-davit.This is so because I have grave doubts as to thereliability of Salvati's statement on the witness stand thathis recollection as to the events which occurred close to 3years ago was sharper on the day he testified than it was atthe time he gave the affidavit to the Board's investigatoronly days after the alleged events occurred.The second witness produced by the Respondent wasFrank Cataldo. As noted above, he was the first employeequestioned by Salvati with regard to what occurred at themeeting on the night of June 12. Cataldo was able to testifywithout prompting or assistance only to the effect that heattended the meeting, that it was held in a very nice room,and that Anthony Rossetti mentioned something aboutmoney and that the business was doing well and could usea union. Cataldo remembered that a figure was given byRossetti but could not remember what that figure was. Af-ter being shown the investigatory affidavit taken by theBoard's investigator in conjunction with the objections tothe election, Cataldo stated that the reading of this state-ment did not refresh his recollection as to the exactamount. However, Cataldo testified that it was a lot ofmoney and "I know he's not making that," apparently re-ferring to the Respondent.Upon motion of Respondent's counsel, Cataldo's affida-vit was admitted in evidence as past recollection recorded.This affidavit was the same affidavit that the Regional Di-rector considered, among others, in coming to his originalconclusion that the objections to the election were withoutmerit. To summarize, Cataldo's affidavit stated that he at-tended the meeting which lasted about 50 minutes, thatsomeone, not Rossetti, mentioned Salvati's house and thatRossetti told the gathered employees that it was their mon-ey that built this house and that they were "gettingscrewed" by the Company. Rossetti, according to the affi-davit, told the assembled employees that the Companymade "1.3 million dollars last year." However, Rossetti didnot read this figure from any paper. Cataldo further statedin his affidavit that this surprised him and the other menand that "we must be getting screwed.".Significantly, how-ever, the last statement in the affidavit states that sometimearound the week of June 22, 1972, Salvati approached Ca-taldo and told him that he needed "three guys to say thatthe Union sort of forced us to vote for it. This was not thecase. I voted for the Union because I wanted it, even be-fore Rossetti made the statement about the money." .The third witness produced by the Respondent was PeterGarrick, a former truckdriver. According to Garrick, onthe night of June 12, at the meeting at the union hall, Ros-setti entered the room where the men had been discussingThe first witness to testify for the Respondent was FredSalvati, vice president of the Respondent. Salvati testifiedthat on Thursday, June 15, an employee, Joe Ballester, toldSalvati words to the effect, "I guess you heard what theUnion told our boys as far as the amount of money ourcompany made." Ballester had not attended the meeting atwhich the alleged statement was made. Salvati, not know-ing what was said at the meeting, approached employeeGerald Cataldo, a truckdriver, the following night, June 16,when Cataldo came back from a delivery. Cataldo had at-tended the meeting at which the alleged remarks weremade and Salvati asked if Cataldo heard a comment abouthow much money the Respondent made. Cataldo, accord-ing to Salvati, then told the latter that Rossetti, the Union'sbusiness agent, told the eight assembled employees at themeeting that the Respondent "made 1.3 million." Accord-ing to Salvati he then asked whether the statement was $1.3million in sales or profit. Cataldo answered that it was inprofit. Salvati then being astounded by the figure askedCataldo if the latter realized how much business the Re-spondent would have to do in order to realize 1.3 million inprofits. According to Salvati, Cataldo merely shrugged andsaid that the men were also told at the same time that thatwas how Salvati got his new big house, because the Re-spondent was making a lot of money. The following Mon-day, Salvati took Cataldo to Respondent's counsel's officewhere Cataldo told Respondent's counsel that Rossettimade the statement that the Company made $1.3 millionand that Salvati's home was worth $75,000 or $80,000.Respondent's counsel then asked Cataldo what effect the.statements had on the men. Cataldo told Respondent'scounsel that the men thought they had been "shafted."Thereafter, according to Salvati at a later date,similar in-formation was obtained by Salvati from Steve Atkins andPeter Garrick.On cross-examination, however, upon being confrontedwith the affidavit which he signed and swore to before theBoard's investigator during the investigation of the origi-nally filed objections to the election, Salvati ultimately stat-ed that it was not Cataldo who stated that the money forhis new house was taken from the profits of the businessbut that it was Salvati, himself, who "believed" that it wasindicated by the union business agent that the house waspaid for by money Salvati was taking from the Company.Although Salvati then testified that Cataldo stated that thehouse was built from profits not on the night that Salyatifirst questioned him but at the Respondent's counsel's of-fice on the following Monday, however, Salvati admittedthat he did not tell this to the Board's investigator and it isnot contained in Salvati's affidavit.Additionally, in his direct testimony regarding his con-versation with employee Steve Atkins, Salvati testified thathe asked Atkins if the latter realized how much businessthe Company would have to do in order to realize $1.3million in profits and that he told Atkins that the latter wasa college student and should realize that this was impossi-ble.However, again, when confronted with the investigato-ry affidavit which he made very shortly after the event, HENDERSONTRUMBULL SUPPLY CORPORATION213the possiblebenefitsthat could be derived from unioniza-tion,opened hisbriefcaseand looked around. The menasked aboutthe wagesthat theywere goingto receive andRossetti saidthat the men would probably be receiving anincrease. (Evidently if the Union were to win the election.)They were all wondering how much of a raise and Rossettisaid something about "Henderson made amilliondollars."Garrick's reaction was one of being overjoyed after firstbeing shocked that the Respondent had made so muchmoney. In other respects, Garrick's testimony was vagueand his recollection of the rest of statements made by Ros-setti, ifany,was not good. Accordingly, the Respondentused thestatementgiven by Garrick to the Board's investi-gator at the time of the investigation of the objections tothe election to refresh Garrick's recollection. This state-ment was unsigned.However, upon questioning by coun-sel,Garrick admitted that the statement was true at thetime it wasdrawn up that he had read it over and that hehad not wished to sign it.However, Garrick admitted on cross-examination thatthe statement refreshed his recollection as to his thinking inJune 1972. Upon questioning on cross-examination he ad-mitted thathis presentrecollection was as in his aforesaidstatement, that during the meeting Rossetti said somethingabout the Company makinga milliondollars last year, butthat Garrick could not remember exactly at that time norat the timehe testifiedwhat was said about Salvati's house.Nor could Garrick remember who brought up the subjectof Salvati's house during the conversation.In the aforesaid statement Garrick stated that nothingwas saidat thatmeeting tochange his mind about how hewas goingto vote in the election. Upon questioning byRespondent's counsel he stated and repeated what he hadstated in the unsignedstatementto the effect that he hadalready made up his mind and that was what he was goingto do. He admitted that whatever was said at the meetingat the union hall that night was not going to change hismind.He was asked more specifically if the fact that therewas a milliondollars mentioned had caused him to changehis mind one way or the other and Garrick answered that itdid not. The foregoing, then, constitutes the significantportion of Garrick's testimony.With regard to the value of Salvati's house, it was stipu-lated at the hearing that at the time of the meeting on June12 Salvati's home was worth approximately $70,000 butthat therewas amortage thereon in the sum of $30,000.The final witness produced by the Respondent was SteveAtkins, who had worked for the Respondent as a part-timeemployee while attendingcollege.Atkins remembered themeetingof June 12 and testified that it took place in a veryimpressive room at a long conference table and that thepersons attendingthemeetingsat in high back leatherchairs. He further testified that untilRossetticame into theroom the employees assembled discussed among them-selves what a fair wage would be and whether they wouldbe in better shape with or without the Union.Further testifying, Atkins stated that Rossetti came inwith a briefcase and opened it. Then the employees wantedto know where the money would be coming from and"somehow amilliondollars was tossed in the air." Atkinstestified that he did not know at the time of his testimonywho had said "million dollars." However, Atkins then testi-fied he questioned Rossetti about whether the million dol-larswas gross profits before taxes or after taxes. Atkinstestified "he definitely made the point that it was beforetaxes and before the profit had been taken out. In otherwords it was gross profit of Henderson Trumbull for 1971."Rossetti was looking at some papers from his briefcasewhen he said this, according to Atkins.Atkins' reaction to the statement was that he felt that hehad been neglected and had been used by the Respondent.Atkins also gave a statement to the Board investigatorinvestigating the objections to the election but his state-ment, like that of Garrick, was unsigned. However, he testi-fied that the matter contained in the statement preparedfrom Atkins' answers to questions by the Board investiga-torwas the truth and contained "what was said at themeeting did not cause me to change my mind about how Iwas going to vote in the election." Atkins adopted thestatement but for personal reasons refused to sign it.Atkins further testified that before the election, but afterthe meeting, he explained to Cataldo, Garrick, and an em-ployee named J. C. Anderson that Henderson Trumbulldid not "make a million dollars profit" and that "it was likebefore the electric light bills and utilities were paid, beforethe taxes were paid and, you know, there were a lot ofthings that have to be considered that just wasn't profit."It should be noted that Garrick, Atkins, and Cataldowere all discharged within a very short period after theelection in June 1972. Atkins admitted that the reason giv-en to him for his discharge was that he, among other em-ployees, had been guilty of theft and defrauding the Re-spondent. It should be noted that there was no admissionof this by Atkins but that this was merely the reason givento him by the Respondent for his discharge. It should alsobe noted that Atkins was the most articulate and the besteducated of the three former employees who testified.Introduced into evidence by Respondent were two fi-nancial statementsmade by the Respondent's certifiedpublic accountants. The first statement was for the fiscalyear ending March 31, 1971. This statement showed salesfor that year of $843,637. It showed a gross profit on salesof $260,371 and a net income after all expenses includingFederal and state income taxes, salaries, etc., of $11,669.However, this statement, although covering the period forthe year ending March 1, 1971, was not made available tothe Respondent or anyone else until September 8, 1971, thedate it was submitted to the Respondent by Respondent'scertified public accountants. Additionally, it should furtherbe noted in connection with all of the foregoing, that theRespondent, a retailer, stipulated in the consent electionagreement that it had gross sales for the year preceding thesaid stipulation in excess of $500,000.A second annual statement covering the fiscal year end-ingMarch 31, 1972, showed gross sales of $973,903 and anet income after all else was deducted, including state andfederal taxes, of $16,873.Also introduced into evidence by the Charging Partywere two letters to the employees one dated June 5, 1972,the other dated June 7, 1972. The substance of these letterswas that the Respondent was giving the employees manybenefits which could not be increased by membership in 214DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union. The lettersalso statedthat dues would be pay-able eachand every month and that they could very wellequal more than any benefit that could be derived fromunionization.Discussion and Concluding FindingsAs stated by the court of appeals in its opinion leading tothe remand in this proceeding, it is necessaryin instancesof the type presented here that a number of factors must beconsidered. Among these factors are (1) the materiality ofthe factual misrepresentation, (2) the influence that itmight reasonably have had upon the employees, (3) theextent to which the declarant could reasonably be viewedby the employees as a person in a position to know thefacts, (4) the opportunity for the other party to theelectionto reply, and (5) the ability of the employees to evaluate thestatement on the basis of their own independent knowledgeof the facts.The court of appeals in its remand decision held that,since Rossetti's statement to the employees was made vir-tually on the eve of election, there was virtually no oppor-tunity for the Respondent to reply. This is adopted as afactual finding by me. From all of the evidence presented itmust be concluded that the Respondent did not learn ofwhatever statement Rossetti might have made to the em-ployees during the meeting of June 12 until 2 days after theelection.Additionally, the court of appeals further found, and it ishereby adopted, that Rossetti could reasonably be viewedby the employees as a person in position to know the factsbecause, as found by the court, Rossetti was not merelyexpressing an opinion or making a guess,but was, as inmost local unions, the business agent, who may be the onlyfull-time union employee who "has the greatest power andmost important functions in the local union, frequentlymore important than the Local's president who may be amere figurehead." 4 The court further held that the func-tion of the business agent which is to organize and serve asliaison with management requires him to learn as much aspossible about the financial condition of the employer withwhom he negotiates on behalf of its employees. His posi-tion, coupled with his mention of a specific profit figure,could reasonably have led the employees to believe that hehad ferreted out the information from financial books orrecords available to the Union through its banks or othersources,or from initial conferences with company officers.Under these circumstances, there remain but three fac-tors to be considered.The first factor would be that of the materiality of themisrepresentation.In order to make a judgment as to mate-riality itmust first be determined what was said at themeeting by Rossetti. With regard to the actual statementthat was made, the evidence given at the hearing supportsthe finding by the Regional Director in his report on objec-3N L.R.B.v.Cactus Drilling Corporation,455 F.2d 871(C.A. 5. 1972):tions, that Rossetti made a statement to the effect that theRespondent in the year preceding the election "made" ap-proximately $1 or $1.2 or $1.3 million.However, whether this had any impact on the employeesis another entirely different question. A close examinationof the testimony as set forth heretofore in this decisionshows that the only three employees produced by the Re-spondent to testify as to such impact were not influencedby the statement as to the possibility that the Respondent"made" $1.3 million. All three employees, or, rather, for-mer employees, testified almost uniformly to the affect thatwhat Rossetti stated at the meeting on the night of June 12,1972, had no influence upon the way they voted in theelection in that each had made up his mind prior thereto,and that what Rossetti stated had not caused any of themto change their respective minds.The Board has held, as well as the courts, that impact, orreasonable impact, upon employees may very well be thedeciding factor in setting aside an election or not settingaside an election for misrepresentation by one of the par-ties.The Board has stated "But even wherea misrepresen-tation is shown to have been substantial, the Board maystill refuseto set aside the election if it finds upon consider-ation of all of the circumstances that the statement wouldnot be likely to have had a real impact on the election. Forexample, the misrepresentation might have occurred inconnection with an unimportantmatter asthat it couldonly havea de minimisaffect.Or it could have been soextreme as to put the employees on notice of its lack oftruth under the peculiar circumstances so that they couldnot reasonably have relied on the assertion. Or the Boardmay find that the employees possess independent knowl-edge with which to evaluate the statements." 5While it is true that the word "made" might have beensomewhat ambiguous with regard to the feelings or knowl-edge of the employees at the meeting of June 12, 1972, it iscertain from the testimony offered by the Respondent atthe hearing herein that none of the employees testified thatRossetti stated that the $1.3 million was profit. Additional-ly, former employee Atkins, whom I found to be most ar-ticulate and intelligent, realized immediately as the wordswere spoken that this figure could not have been profits.Accordingly, with regard to Atkins, although he testifiedthat he felt somewhat taken aback and felt that he hadbeen used by the Respondent, he nevertheless was able todiscern from his own knowledge and ability and to makethe judgment that the word "made" did necessarily meanprofit and asked Rossetti whether the Respondent hadmade a profit of $1.3 million. Atkins credibly testified thatRossetti had answered in the negative, stating that this wasbefore expenses, indicating that the sales were in the areaof approximately $1 million. Thus, one employee attendingthe meeting was sufficiently knowledgeable to realize thatthe figure quoted by Rossetti, whether 1.3 million or I mil-lion, did not mean profit.Furthermore, Atkins testified without contradiction, andtherefore credibly, that he later explained to Cataldo, Gar-N. L.R.B v MillardMetal ServiceCenter, Inc., 472F.2d 647 (C.A. I. 1973),5Hollywood Ceramics Company, Inc.,140 NLRB 221, 224 (1962). WithHollywoodCeramicsCompany,Inc.,140 NLRB 221 (1962)regard to the importance of impact see alsoNLR B vBataShoe Company,Quoting Kheel, I Labor Law, par. 3.03(2), p.3-17 (Mathew Bender,377 F.2d 821 (C.A. 4, 1967),Graphic Arts Finishing Co v. N.L R B.3801972).F.2d 893 (C A. 4, 1966). HENDERSONTRUMBULL SUPPLY CORPORATIONrick,and another employee who had attended the meetingthat the amount stated by Rossetti was not profit and thatthe figure quoted by Rossetti was before other operatingexpenses and other costs had been deducted.Thus, I findand conclude that,from the testimony of the employees,Rossetti did make a statement to the effect that the Re-spondent"made" somewhere in the neighborhood of $1million during the precedingyear.However,I further findthat at least with regard to the employees who testified atthe hearing herein and at least one other employee theword "made"did not mean"profit"after Atkins'explana-tion to them.It should also be noted that the Respondent's own finan-cial statement for the year ending March 1971 showed thattheRespondent's sales had amounted to the figure of$843,637. This did not differ very greatly from the approxi-mate million dollar figurequoted byRossetti.It could alsohave been what Rossetti meant when he stated"made."However,even without making these conjectures or at-tempting to guess from the evidence what Rossetti meant,it is clear that if four of the employees who voted knewbefore the election that the word "made"did not mean"profit,"at least some of the other employees must haveknown the same inasmuch,as stated by Salvati in testify-ing, the Respondent is a small shop and matters get aroundand people know what is going on.Finally,since,as stated above, the impact upon the em-ployees is the key to whether an election should be setaside and since the only witnessesproduced by the Re-spondent testified that the remarks made had no impactupon them with regard to the choice they made in the elec-tion,all of the foregoing becomes merely academic becausetheRespondent through its own witnesses has failed toprove and to show that the statement made by Rossetti hadan impact on the employees.Having thus failed to showthat the impact of the statement had an effect upon theemployees and therefore an effect upon the election, I findand conclude that there was presented at the hearing insuf-ficient evidence to recommend any change in the recom-mendations made by the Regional Director in his report onobjections,which recommendations were adopted by theBoard in its order certifying the Union as the bargainingrepresentative of the Respondent's employees.In coming to the foregoing conclusion I have not disre-garded the statement of the court that where an election isas close in its result as the one with which this proceedingis concerned,that even minor misconduct cannot be sum-marily excused on the ground that it could not have influ-enced the election.However,considering even the close-ness of the election here,themisconduct alleged to havebeen engagedin byRossetti is not being summarily ex-cused on the ground that it could not have influenced theelection because the record shows that it did not influencethe election insofar as the only employees whom the Re-spondent called upon to testify stated that they were not soinfluenced.Itwould be wrongful to speculate that the em-ployees who did not testify were influenced by the state-ment especially in view of the fact that Atkins explainedthe matter to Cataldo,Garrick, and another employee and,furthermore,the employees who did testify testified thattherewas,in fact,no impact on them,as a result of215Rossetti's statement with regard to the amount made bythe Respondent.Moreover,in coming to this conclusion,I have also con-sidered the fact that, as expounded by Respondent in itsbrief,much time has passed since the events and that atthis point the recollection of the witnesses is somewhatclouded. However, the statements introduced by Respon-dent definitely show that, at least with regard to Cataldoand Atkins, in their interview with the investigator for theBoard,shortly after the objections to conduct affecting theelection were filed, they both stated, as did Garrick, thatRossetti's statement had no influence upon them.Accord-ingly, the passage of time did not in any way change thefact that these employees were not influenced by Rossetti'sstatement and, therefore,his statement did not have suffi-cient impact on the employees to warrant setting aside theelection.By reason of the foregoing,I find that the Respondenthas failed to sustain its burden that the alleged conduct ofRossetti affected the results of the election.Accordingly, Ifurther find the Respondent has wrongfully failed to bar-gain with its employees'certified bargaining representativeand that such failure to bargain upon request constitutes aviolation of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWIn view of the foregoing findings of fact,the conclusionsof law heretofore made by the Board in its decision in Case2-CA-12796, 205 NLRB102 (1973),are hereby adoptedintoto.ORDERAccordingly, in view of the foregoing findings of factand conclusions of law and pursuant to Section 10(c) of theAct, I hereby adopt the Order of the Board dated August 6,1973,in toto,as the recommended order of this decision,and incorporate the same by reference herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively concern-ing ratesof pay,wages,hours, and other terms andconditions of employment with Teamsters Local 191,a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America as theexclusive representative of the employees in a bargain-ing unit described below.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce our employees in the exerciseof their rights guaranteed them by Section 7 of theAct.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below, 216DECISIONSOF NATIONALLABOR RELATIONS BOARDwith respect to rates of pay, wages,hours,and otherterms and conditions of employment,and, if an un-derstanding is reached,embody such understanding ina signed agreement.The bargaining unit is:All regular full-time and part-time employees of theemployer at its 2300 Reservior Avenue,Trumbull,Connecticut, location, including drivers, yardmen,forkliftoperators,millmen, store salesmen andstock clerks, but excluding all other employees, ex-ecutives,guards, watchmen, and supervisors as de-fined in the Act.HENDERSONTRUMBULL SUPPLY CORPORATION